DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “identify that the engine is in the maximum take-off mode of operation if: the altitude is below 5000 feet, the Mach number is below 0.3; the power level angle is at maximum” renders the claim indefinite because its unclear whether the elements are discussed in the alternative or must be all completed. The Examiner further notes that claim 3, on which claim 4 depends, recites that controller identifies one or more. Claim 9 contains the same defect.
Regarding claim 5, the limitation “the controller is configured to identify that the engine is in the maximum climb mode of operation if: the altitude is greater than 30000 ft; the power lever angle is at maximum” renders the claim indefinite because its unclear if both the conditions must occur or not. Claim 3 recites the conditions are alternative. Claim 10 contains the same defect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. US 2008/0238202 in view of Anghel et al. US 2014/0245748.

    PNG
    media_image1.png
    746
    899
    media_image1.png
    Greyscale

Regarding claim 1, Kern discloses a gas turbine engine for an aircraft, see title, comprising: a high pressure (HP) spool, labeled HP spool , comprising an HP compressor HPC and a first electric machine 12, 14 driven by an HP turbine HPT, the first electric machine having a first maximum output power, every electric machine inherently has a maximum power output; a low-pressure (LP) spool, labeled LP spool, comprising: an LP compressor LPC and a second electric machine 16 driven by an LP turbine. LPT, the second electric machine 16 having a second maximum output power, every electric machine inherently has a maximum power output; a combustion system, see combustion chamber, comprising a fuel metering unit, referring to claim 8, the aircraft design includes fuel burn and Kern discloses operating the engine at low power levels, and engine performance conditions which inherently requires a variation of fuel, paras. [0004]-[0005]. This inherently requires a fuel metering unit; and an engine controller 34. Kern does not directly specify that the EPX 34 is configured to identify a condition to the effect that the engine is in a maximum take-off mode of operation or a maximum climb mode of operation, and, in response to an electrical power demand being between zero and the second maximum output power, only extracting electrical power from the second electric machine to meet the electrical power demand. Kern does state that “traditionally electrical power is extracted from the HP spool. The high and relatively constant operating speed of the HP spool compared to the LP spool makes it an ideal source of mechanical power to drive generators. However this added load placed on the HP core can be detrimental to performance under certain conditions. See para. [0005]. Drawing power from elsewhere in the engine, therefore is necessary in certain cases, by extracting power in a more fuel efficient manner. The LP engine spool can provide an alternate source of power. Selective control of the extraction of electrical power from either the HP or LP spools can realize performance benefits. See para. [0006]. 
Anghel teaches that during take off, the at least one electrical machine coupled to the LP spool transfers power to the electrical machine on the HP spool in order to add power. This yields a GT engine operating closer to the optimum design point during transient operation. See para. [0019]. Thus, the engine determines when the aircraft is in a take-off mode, interpreted as a maximum take mode of operation, and in response to an electrical power demand being between zero and the second maximum output power, only extracting electrical power from the second electric machine to meet the electrical power demand. Since the power is being drawn from the LP spool to provide to the HP spool, i.e. the electrical power demand, the engine only extracts power from the second electric machine to meet the power demand. 
It would have been obvious to an ordinary skilled worker to provide a take off control taught by Anghel in the apparatus of Kern in order to provide an engine that operates closer to the optimal design point. Id. The Examiner further notes that Kern teaches under certain conditions, it is more desirable to extract power from the LP spool than the HP spool. Supra. An ordinary skilled worker would view take off as one of those conditions, as taught by Anghel, where power demand of the HP spool would reduce performance. 
Regarding claim 6, referring to claim 1 above, Kern, in view of Anghel, discloses an apparatus, the normal operation of which yields the method of operating a gas turbine engine for an aircraft of the type having, a high pressure spool comprising an HPC and a first electric machine driven by an HP turbine, the first electric machine having a first maximum power output; a low pressure spool comprising an LPC and a second electric machine driven by an LP turbine, the second electric machine having a second maximum power output, a combustion system comprising a fuel metering unit; the method comprising: identifying a condition to the effect that the engine is in a maximum take-off mode of operation, in response to an electrical power demand being zero and the second maximum output power, only extracting electrical power from the second electric machine to meet the electric power demand. See discussion in claim 1 above. 

Claim(s) 3-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Anghel as applied to claim 1 above, and further in view of Hanlon et al. US 2020/0131997.
Regarding claims 3 and 8, Kern, in view of Anghel, discloses all elements except for the engine controller is configured to identify that the engine is in the maximum takeoff mode by comparing one or more of the altitude, the mach number and the power lever angle. Kern, in view of Anghel, does discloses that during engine takeoff, the controller is supposed to divert power from one spool to another. 
Hanlon teaches a controller is set to monitor operational conditions of a gas turbine engine, including takeoff mode, climb, cruise, descent, reverse thrust, see para. [0037], when dirt ingestion is more likely to occur. See para. [0051]. The manner in which the controller determines whether takeoff is occurring may be through altitude where below a certain altitude threshold (1500 ft) the controller determines that takeoff is occurring. See para. [0055]. Other means may be determined by time. Id. 
It would have been obvious to an ordinary skilled worker to use altitude in determining whether an aircraft is in takeoff mode in the controller of Kern, in view of Anghel, as taught by Hanlon in order to determine when the controller should transfer power during takeoff. Id. 
Regarding claims 4 and 9, as best understood, the apparatus of Kern, in view of Anghel and Hanlon, discloses that the controller determines maximum takeoff mode of operation if the altitude is below 5000 ft. The controller as discussed in claim 3 would monitor if the aircraft is below 1500 ft and determine that take off is occurring. 

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Anghel and Hanlon as applied to claims 1, 4, 6, 9 above, and further in view of Jahnsen US 2009/0282806.
Regarding claim 5 and 10, Kern, in view of Anghel and Hanlon, discloses all elements except that the maximum climb mode occurs if the altitude is greater than 30000 ft. Kern, in view of Anghel and Hanlon, does teach that the controller monitors various conditions of the engine including takeoff mode, climb, cruise, etc.
Jahnsen teaches that suitable speeds and altitudes for the climb out are approximately Mach 0.9 and around 40000 ft. See para. [0069].
It would have been obvious to an ordinary skilled worker to monitor the altitude of the aircraft of Kern, in view of Anghel and Hanlon, such that altitudes in excess of 40000 ft indicate climb out as taught by Jahnsen, in order to determine what operational mode the aircraft engine is in. See claim 3 above. 

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Anghel as applied to claims 1 and 4 above, and further in view of Rodriguez et al. US 2015/0159552.
Regarding claims 2 and 7, Kern, in view of Anghel, as discussed above, identify that during take off, the high pressure spool should be provided power in order to bring the engine closer to optimum design point, see Anghel para. [0019]. Kern states that methods and systems directed to coordinating loads seen by each of the HP and LP generators are known to selectively switch or reduce the loads as the engine conditions permit. See Kern para. [0010]. It is advantageous to provide a system and method for selectively controlling extraction of electrical power from either the HP or LP spools, as desired, to optimize engine performance. See Kern para. [0013]. Kern, in view of Anghel, does not expressly state in response to an electrical power demand being between the second maximum output power and the sum of the first maximum output power and the second maximum output power, extracting the second maximum output power from the second electric machine and a remainder of the electrical power demand from the first electrical machine. 
Rodriguez teaches electrical loads should be assigned priority level from non-essential to essential loads. The system should order the priority and turn off non-essential loads for a duration. See para. [0031]. The controller should analyze system parameters, such as current mission conditions, aircraft operational parameters, transient load requirements, and fuel efficiency concerns, to produce the priority levels. Id. parameters such as high and low pressure turbine rotational speed, engine thrust setting, altitude, speed, atmospheric pressure, and electrical load may be used to determine aircraft load requirements. See para. [0030]. 
It would have been obvious to an ordinary skilled worker to provide an intelligent control system to manage the load requirements of an aircraft engine of Kern, in view of Anghel, as taught by Rodriguez in order to optimize load shedding and a demand side management of power requirement. See Rodriguez para. [0015]. Thus, when considering the art as a whole, an ordinary skilled worker would understand that it is desirable, during transients such as take off, to draw power off the low pressure spool and provide power to the high pressure spool (Anghel), that the gas turbine should be able to selectively pull power from either the LP spool or HP spool, and that the draw of power should be managed based on various mission conditions (Rodriguez). Thus, an ordinary skilled worker would have found it obvious that when the power demand exceeds the capability of the low pressure generator during take off, that the remainder should be supplied by the high pressure generator if the load is essential. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is aware of engines with electric machines on low and high spools of a GT engine. See Hrach US 2020/0025149; Romero US 2020/0248619. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741